Citation Nr: 0813027	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  04-06 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Morgan, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona. Due to the veteran's relocation, 
jurisdiction over the case currently rests with the 
Department of Veterans Affairs Medical and Regional Office 
Center (RO) in Wichita, Kansas

Procedural History

The veteran served on active duty from July 1961 until August 
1963.

In July 2002, the RO received the veteran's claim of 
entitlement to service connection for a right knee 
disability.  The October 2002 rating decision denied the 
veteran's claim.  The veteran disagreed with the October 2002 
rating decision and initiated this appeal.  The appeal was 
perfected by the timely submission of the veteran's 
substantive appeal (VA Form 9) in February 2004.

In April 2004, the veteran presented sworn testimony at a 
hearing which was chaired by a RO hearing officer.  
Subsequently in August 2005, the veteran presented sworn 
testimony during a personal hearing before a Veterans Law 
Judge (VLJ) at the RO.  That VLJ has left the Board.  The 
veteran was advised of the unavailability of that VLJ to 
participate in the further appellate action on his claim and 
was offered the opportunity to elect a new hearing.  In 
February 2007, the veteran advised the Board that he did not 
desire an additional hearing.  Transcripts of both prior 
hearings have been associated with the veteran's VA claims 
folder and have been reviewed.

This matter was previously before the Board in November 2005. 
At that time it was remanded to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC) 
for further development. In September 2006, the AMC issued a 
Supplemental Statement of the Case (SSOC) which continued to 
deny the veteran's claim.  The matter was returned to the 
Board in September 2007 for further appellate action at that 
time it was determined that an additional remand was 
required. 

The additionally requested development has been completed and 
the in a December 2007 SSOC, the AOJ continued to deny the 
veteran's claim.  The matter has once again been returned to 
the Board.  


FINDING OF FACT

The weight of the competent and probative medical evidence of 
record is against a finding that the veteran's currently 
diagnosed osteoarthritis of the right knee is related to his 
military service or any incident thereof.  


CONCLUSION OF LAW

Right knee arthritis was not incurred in or aggravated by 
service, nor may it be presumed to be.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113,1131, 1137 (West 2002);  38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a right knee condition.  In the interest of clarity, the 
Board will first discuss certain preliminary matters. 
The Board will then render a decision.

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in November 2005 and again in September 2007.  In 
essence, the Board instructed the AOJ to obtain the veteran's 
Social Security Administration records (done in December 
2005) and to obtain additional medical nexus evidence (done 
in October 2007).   The AOJ was then to readjudicate the 
claim.  The claim was readjudicated in September 2006 and 
December 2007.  

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002). 

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).   When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in letters dated 
September 9, 2002, and September 28, 2007.  In those letters, 
the veteran was advised of the provisions relating to the 
VCAA.  Specifically, he was advised that VA would obtain all 
evidence kept by the VA and any other Federal agency.  He was 
also informed that VA would, on his behalf, make reasonable 
efforts to obtain relevant private medical records not held 
by a Federal agency as long as he completed a release form 
for such.  

The VCAA letters specifically informed the veteran that for 
records he wished for VA to obtain on his behalf he must 
provide an adequate description of the records as well as 
authorization for records not held by the Federal government.  
Additionally, the September 2002 letter specifically informed 
the veteran of the criteria of a successful claim of 
entitlement to service connection .  

The September 2002 VCAA letter specifically notified the 
veteran that he could submit or describe any additional 
evidence that may be relevant to his claim and provided him a 
statement to return which indicated "I have been informed 
that I can provide additional information which may support 
my claim.  I have provided all of the information I have 
available and have no other information I want to add to my 
claim."  Additionally, the letter invited the veteran to 
describe additional evidence that he wished for VA to obtain.  
The September 2007 letter contained a similar request.  This 
complies with the requirements of 38 C.F.R. § 3.159 (b) in 
that the RO informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  The veteran in this case 
seeks to reopen a previously denied claim of entitlement to 
service connection.   Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
The veteran's claims have been denied based on a lack 
evidence as to elements (2) and (3), current existence of a 
disability and relationship of such disability to the 
veteran's service.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to those two crucial elements.  The veteran 
received specific notice concerning elements (4) and (5) in a 
June 2006 letter from VA.  

Moreover, regarding elements (4) and (5), degree of 
disability and effective date, these are rendered moot via 
the RO's denial of service connection.  In other words, any 
lack advisement as to those two elements is meaningless, 
because disability ratings and effective dates were not 
assigned.  

The Board additionally observes that the veteran appears to 
be fully conversant with what is required of him and of VA.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.   
See De la Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
[VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2007).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The veteran's service medical 
records, private medical records and SSA records have been 
obtained.  The veteran has identified no additional evidence 
which is not currently of record.  The veteran was afforded a 
VA Compensation and Pension (C&P) examination in October 2002 
and again, as requested by his representative and as directed 
by the Board's September 2007 remand, in October 2007.  

Additionally, the Board notes that in October 2007, the 
veteran's representative submitted additional records 
directly to the Board.  The correspondence from the veteran's 
representative is unclear as to whether or not waiver of AOJ 
consideration was made.  However, the Board finds that the 
treatments records are not, however, "pertinent" to the 
service connection issue here on appeal.  The progress and 
treatment notes merely document the long ago conceded 
existence of a current disability of the veteran's right knee 
and memorialize the course of treatment already acknowledged 
and considered in the October 2007 medical examination 
opinion.  Thus, this matter need not be remanded for 
additional consideration by the RO.  See 38 C.F.R. § 20.1304 
(2007).

The Board notes that the veteran, through his representative, 
argues that the October 2007 examination report failed to 
adequately address the issue on appeal.  He asks that the 
matter be remanded yet again for another examination.  The 
Board does not agree.  The examination report more than 
adequately answered the questions posed by the Board in its 
September 2007 remand and thereby meets the requirements of 
38 C.F.R. § 3.326 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2007).  The veteran advised in his substantive 
appeal.  As noted above, transcripts of both hearings have 
been associated with the veteran's claims folder.     

Accordingly, the Board will proceed to a decision on the 
merits.


	(CONTINUED ON NEXT PAGE)




Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 
2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.   
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2007).



Analysis

The veteran seeks service connection for a right knee 
disability.  In essence, he contends that he has a right knee 
disability which is related to an injury, specifically a 
fall, suffered in 1962 while serving on active duty.  See 
transcript of the April 2004 RO hearing, page 2. 

In the interest of clarity a Hickson analysis will be 
employed.  

Degenerative arthritis of the right knee has been shown by x-
ray examination.  Hickson element (1) is therefore satisfied.    

Regarding in-service incurrence of disease or injury, the 
Board will address each in turn. 

With respect to in-service incurrence of disease, the Board 
notes that the available service medical records do not 
indicate any diagnosis of degenerative joint disease or 
osteoarthritis of the right knee.  Moreover, the veteran 
himself does not contend that he was diagnosed with any such 
condition during service.  

With respect to the one year presumptive period found in 38 
C.F.R. § 3.309(a), it appears based upon the veteran's SSA 
records that arthritis of the knees was initially diagnosed 
in 1994, well after the one year presumptive period.  Hickson 
element (2) is not satisfied based on a finding of in-service 
or presumptive period incurrence of disease.    

However, concerning in-service incurrence of injury, service 
medical records include a treatment for a right knee muscle 
spasm in August 1961 which resolved without further complaint 
and treatment for knee pain in December 1962 which the 
veteran asserts occurred after a fall.  Accordingly, in-
service incurrence of injury has been shown, and Hickson 
element (2) is satisfied on that basis.  


Turning to the final Hickson element, medical nexus, there 
are of record two competent and probative sources of medical 
nexus information concerning the relationship, if any, 
between the veteran's in-service injury and his current 
condition.  These are the October 2002 VA medical examination 
and the October 2007 VA medical opinion, which were completed 
by different health care providers.  In reaching their 
conclusions, each medical examiner made a thorough review of 
the veteran's claims folder.  Both examiners offered well-
supported conclusions and indicated specific consideration of 
the veteran's contentions concerning his condition.  In 
pertinent part, the October 2002 report indicated that there 
was "no conclusive evidence" that the veteran suffered an 
in-service injury to his right knee.  The examiner noted that 
an x-ray taken in 1962 was negative for any bony pathology.  

The October 2007 examination report similarly referenced the 
1962 x-ray and also noted that the veteran's service 
separation examination was negative for any knee complaints.  
Further, observing that a 2002 x-ray showed only mild to 
moderate osteoarthritis, the examiner stated that it was 
"unlikely" that any injury that occurred in service would 
have led to only mild to moderate disease some 40 years 
later.  Had there been a more serious injury in service, he 
intimated that the knee joint would have worn out more 
quickly.  The examiner therefore stated that it would be 
speculation on his part to assume that his current knee 
disability was related any injury that occurred in service, 
which was not even documented.  

There is a long line of cases where the Court has rejected 
medical opinions as being too speculative.  See Stegman v. 
Derwinski, 3 Vet. App. 228 (1992); Tirpak v. Derwinski, 2 
Vet. App. 609 (1992), and Morris v. West, 13 Vet. App. 94, 97 
(1999).  The report of October 2007 examination clearly 
indicated that it would be "speculative" to draw an 
etiological relationship between the veteran's right knee 
disability and his active service.  However, on closer 
scrutiny, the Board finds that the overall tone of the 
opinion is in the negative.  The examiner specifically noted 
that the absence of evidence of an injury in service, the 
negative discharge examination, and the gap between discharge 
and the diagnosis of osteoarthritis all made it "unlikely" 
that a relationship existed between the veteran's right knee 
disability and any incident that may have occurred in 
service.  

The VA medical opinions appear to be congruent with the 
medical evidence of record which although indicating an in-
service injury show no identifiable residuals thereof.  
Specifically, none were noted at the veteran's May 1963 
separation examination or in his separation report of 
history.  

Therefore, there is no competent medical evidence suggesting 
that the veteran's condition could be related to service.  To 
the extent that the veteran himself believes that a 
connection exists between the in-service injury and his 
current right knee arthritis, it is now well established that 
lay persons without medical training, such as the veteran, 
are not competent to comment on medical matters such as cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 491, 
494- 5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The statements 
offered by the veteran are not competent medical evidence and 
do not serve to establish a medical nexus.

The veteran has been accorded ample opportunity to present a 
medical opinion in support of his claim.  He has not done so.  
See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility 
to support a claim for VA benefits].

Implicit in the veteran's claim is a contention that his knee 
has been bothering him continually since service.  This is 
what the veteran stated in his February 2004 appeal.  The 
Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b) relating to chronicity and continuity of 
symptomatology.   As discussed above, there is no objective 
medical evidence of arthritis in service or for decades 
thereafter. Supporting medical evidence is required. See 
Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  The veteran's lack of complaints for 
over 30 years after service supports the October 2007 VA 
examiner's opinion that events in service were unlikely to be 
the cause of his right knee problems.  

Continuity of symptomatology after service is therefore not 
demonstrated.

Therefore, Hickson element (3) medical nexus, has not been 
met.  The claim fails on that basis.  

For the reasons and bases set out above, the Board has 
determined that a preponderance of the evidence of record is 
against the veteran's claim of entitlement to service 
connection for a right knee disability.  The benefits sought 
on appeal are therefore denied


ORDER


Entitlement to service connection for a right knee disability 
is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


